DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims 19-21, 23, 24, 26-30, 32, 33, 35 and 37 on the merits in response to the application filed on 06/02/2021.
Claims 19 and 28 have been amended. 
Claims 1-18, 22, 25, 31, 34, 36, and 38-82 have been cancelled
Claims 19-21, 23, 24, 26-30, 32, 33, 35 and 37 remain pending in this application and are allowed.

Examiner’s Amendments 
The reasons for withdrawal of the rejections under 35 U.S.C. 103 can be found at the following Examiner’s Amendment of 10/07/2021in which the Amendments were agreed on an interview with Kelly Patrick Fitzgerald on 10/07/2021. The following is a list of the Examiner’s Amendments:
Claim 19 (Currently Amended): A system comprising: 
	a first 
		assigned to the worker; and 

the remote computing device comprising one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: 
receive first work site sound exposure data that indicates a first amount of work 
site sound that the worker was exposed to over a first period of time for a particular day in a first area of a work environment; 
		after the worker has moved to a second area of a work environment in the 
particular day, receive second work site sound exposure data that indicates a second amount of work site sound that the worker has been exposed to over a second period of time for the particular day in the second area of the work environment; 
in response to determining that the worker has moved to the second area of the work
environment in the particular day, determine that a work site sound level in the second area is greater than a work site sound level in the first area; 
identify, based at least in part on the determination that the work site sound level in the 
second area is greater than the work site sound level in the first area, a second article of hearing protection that attenuates sound more than the first article of hearing protection; and 
generate for output an indication of the second article of hearing protection;
determine, based on the first and second work site sound exposure data in the first 
	area of the work environment and in the second area of a work 
environment and based at least in part on an amount of sound attenuation provided by the article of hearing protection assigned to the worker, that a cumulative amount of work site sound that the worker has been exposed to over the first and second periods of time in the first area of the work 2
environment and in the second area of a work environment exceeds a 
threshold for the particular day; and 
	generate a notification for the portable computing device based on the cumulative
amount of work site sound that the worker has been exposed to over the 
first and second periods of time in the first area of the work environment and in the second area of a work environment exceeding a threshold for 
the particular day. 


Claim 28 (Currently Amended): A computing device comprising: 
one or more computer processors; and 
a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: 
receive, by a remote computing device, first work site sound exposure data that indicates a first amount of work site sound that a worker was exposed to over a first period of time for a particular day in a first area of a work environment, wherein a first 
after the worker has moved to a second area of a work environment in the particular day, receive second work site sound exposure data that indicates a second amount of work site sound that the worker has been exposed to over a second period of time for the particular day in the second area of the work environment; 
in response to determining that the worker has moved to the second area of the work
environment in the particular day, determine that a work site sound level in the second area is greater than a work site sound level in the first area; 
identify, based at least in part on the determination that the work site sound level in the second area is greater than the work site sound level in the first area, a second article of hearing protection that attenuates sound more than the first article of hearing protection; and 
generate for output an indication of the second article of hearing protection;
determine, based on the first and second work site sound exposure data in the first area of the work environment and in the second area of a work environment and based at least in part on an amount of sound attenuation provided by the article of hearing protection assigned to the worker, that a cumulative amount of work site sound that the worker has been exposed to over the first and second periods of time in the first area of the work environment and in the second area of a work environment exceeds a threshold for the particular day; and 
generate, a notification for the portable computing device based on the cumulative amount of work site sound that the worker has been exposed to over the first and second periods of time in the first area of the work environment and in the second area of a work environment exceeding a threshold for the particular day.  


Allowable Subject Matter
Claims 19-21, 23, 24, 26-30, 32, 33, 35 and 37 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 19 and 28 of the invention anticipated or obvious:
Kutsumi et al., U.S. Number. 6105715, (discussing the measuring the effectiveness of hearing PPE).
Goldstein et al., W.O. Pub. 2010030889, (discussing the monitoring and calculating of sound pressure).
Le et al., App-based system diagnosis using mobile information systems, https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7005150, Proceedings of the 2014 IEEE Emerging Technology and Factory Automation (ETFA) (describes a system diagnostic tool for managing assets for helping workers perform task.


Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 19 and 28 are removed in light of 
The below Examiner’s Remarks of 06/02/2021 which are deemed persuasive as to independent claims 19 and 28
The above Examiner’s Amendments to claims 19 and 28

The reasons for withdrawal of the rejections under 35 U.S.C. 103 can be found at the below at the Applicant’s Remarks of 06/02/2021 and above at the Examiner’s Amendments of 10/07/2021: 
Applicant’s Remarks of 06/02/2021 at pg. 12-14, as follows:
“None of the references discloses or suggests: measuring sound for a worker in a work 
environment, measuring cumulative sound for a worker in two different work environments for a particular day, measuring cumulative sound that a worker has been exposed to in two different work environments taking into account the sound attenuation for the particular day, generating a notification for the portable computing device based on the cumulative amount of sound that the worker has been exposed to over the first and second periods of time exceeding a threshold for the particular day, as recited in each of the independent claims. 
In addition, no combination of the cited references would have led a person of ordinary skill in the art to modify the prior art so as to measure sound for a worker in a work environment, measure cumulative sound for a worker in two different work environments for a particular day, measure cumulative sound that a worker has been exposed to in two different work environments taking into account the sound attenuation for the particular day, and generate a notification for the portable computing device based on the cumulative amount of sound that the worker has been exposed to over the first and second periods of time exceeding a threshold for the particular day, as recited in each of the independent claims.”

“In addition, the Office Action asserted "Goldstein inview of Witwer does not explicity teach second area. However Rapoport teaches second area" 4 The Office Action further states "Rapoport: Sec. 0025, herein the SM comprises at least a first cylinder, and at least a second culinder, connected therebetween, the connection comprises at least one opening configured to permit a fluid communication.5 Further, the Office Action stated "Rapoport describes a second 
cylinder in which the Examiner is interpreting as a second area of sound exposure, which which cylinder has sensors for collecting data, thus teach second exposure data."6 Applicant respectfully submits that the claim language does not merely relate to "second area" as asserted in the Office Action. Instead, the claim language recites "in response to determining that the worker has moved to the second area of the work environment in the particular day, determine that a sound level in the second area is greater than a sound level in the first area".7 Rapoport relates to an incubator for newborn babies. Accordingly, there is no second area of a work environment for a worker to move to according to the teaching of Rapoport.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624